In a negligence action to recover damages for personal injury, plaintiffs appeal from an order of the Supreme Court, Kings County, entered November 4, 1970, which granted the motion of defendant Mario Restrepo to dismiss the action pursuant to CPLR 3211, 3215 (subd. [c]). Appeal dismissed, unless appellants file and serve a proper appendix within 30 days after entry of the order hereon (see Galio v. Restrepo, 38 A D 2d 586); and respondent is granted $10 costs and disbursements. The appendix submitted on this appeal is insufficient to adequately review the order of 'Special Term. Rabin, P. J., Munder, Martuscello and Latham, JJ., concur; Shapiro, J., not voting.